UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1663


In re:   THADDEUS D. WILLIAMS,

                Debtor

-----------------------------------

SANDRA S. SPAIN,     Sandra      S.   Spain   Sprouse;    TREADEGAR
CONSTRUCTION, LLC,

                Plaintiffs,

           v.

THADDEUS D. WILLIAMS; MICHELE B. WILLIAMS,

                Defendants – Appellants,

           v.

ROY M. TERRY, JR.,       Liquidating     Trustee    for    Treadegar
Construction, LLC,

                Movant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge.      (3:12-cv-00154-REP; 3:11-cv-00868-REP; 09-
36121-KRH; 10-03117-KRH)


Submitted:   September 27, 2012               Decided:    October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Thaddeus D. and Michele B. Williams, Appellants Pro Se. John
Craig Smith, SANDS ANDERSON, PC, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Thaddeus D. Williams and Michele B. Williams appeal

from   the    district     court’s   order       finding   that     they    lacked

standing to appeal from the bankruptcy court’s order approving a

settlement    agreement.       Because     the    terms    of   the   settlement

agreement have been consummated, this appeal is moot.                  See In re

Stadium Mgt. Corp., 895 F.2d 845, 847 (1st Cir. 1990) (“Absent a

stay, the court must dismiss a pending appeal as moot because

the court has no remedy that it can fashion even if it would

have   determined    the    issues   differently.”).            Accordingly,    we

grant Roy Terry’s motion to dismiss, and dismiss the appeal.                   We

dispense     with   oral    argument     because     the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED




                                       3